department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division mar uniform issue list set epr ra tb legend taxpayer a amount d company a f company e brokerage firm c dear in letters dated date and date your authorized representative requested a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested in march of taxpayer a was initially advised by brokerage firm c of a hot_stock tip involving a company company a that was having an initial_public_offering of its stock taxpayer a was told there would be no tax due as the stock would be held ina new individual_retirement_account ira after rolling over funds from his existing ira maintained with company e to acquire the stock brokerage firm c failed to accomplish the intended rollover by failing to provide the necessary paperwork to taxpayer a in an effort to meet the day-rollover period taxpayer a completed the withdrawal request himself still under the impression he was completing a timely rollover os mecn hit pathname tmp eos amount d was withdrawn from taxpayer a’s ira and none of it was distributed to taxpayer a amount d went directly to brokerage firm c at all times until taxpayer a received a form_1099 in year the erroneous impression that amount d had been tolled over into a new ira ased on the facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of amount d because the failure to waive such requirement would be a hardship and against equity or good conscience taxpayer a was under code sec_408 provides in general that rules similar to the rules of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit the trust is maintained sec_408 of the code provides that except as otherwise provided in sec_408 d any amount_paid or- distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - thé entire amount received including money and any other_property is paid into i an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day roliover period for partial rollovers code sec_408 provides that paragraph d shall not apply to any amount to the extent such amount is required to be distributed under subsection a sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 d a and d d of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 ilr b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented by taxpayer a demonstrates an error on his part caused by his relying on his broker to establish an ra taxpayer a believed that brokerage firm c was effecting a rollover of amount d from taxpayer a's initial ira held with company e into a new ira maintained with brokerage firm c taxpayer a believed that after amount d had been contributed into the ira maintained with brokerage firm cc brokerage firm c would purchase securities of company a with amounts maintained in the new ira all stock purchase transactions involving amount d would occur within the ambit of the ira and no distribution from said ira would have occurred said tollover purchase transaction did not occur in short taxpayer a's broker provided misleading information to taxpayer a and did not exercise due diligence in establishing a new ira rollover account holding amount d the transaction resulted in taxpayer a's failing to effect a rollover within days therefore pursuant to code sec_408 the service hereby waives the 60-day rollover requirement with respect to the withdrawal of amount d during march pursuant to this ruling letter taxpayer a is granted a period of days measured from the date of the issuance of this letter_ruling to make a rollover_contribution of an amount equal to amount d to another ira or iras described in code sec_408 provided all other requirements of code sec_408 except the 60-day requirement are met with respect to such ira contribution the contribution will be considered a rollover_contribution within the meaning of code sec_408 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact at please address all correspondence to se t ep ra t3 a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours gann v frances v sloan manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
